DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ueno JP 2001045905.
Regarding claim 11, Ueno discloses a system for grading aquatic organisms, the system comprising: a pump (14); a grader; a first in-feed channel (2) for a flow of aquatic organisms in a fluid, the first in-feed channel including a sensor (9) for detecting a density of aquatic organisms; a second in-feed channel (2) for a flow of fluid; a concentration control chamber (1), the concentration control chamber including a lever; and 3a control system, the control system configured to regulate, with the lever (6), a ratio of flow from the first in-feed channel and the second in-feed channel to the grader in response to the density of aquatic organisms detected by the sensor (Ueno translation, ¶0014). 
Regarding claim 12, Ueno further discloses the first in-feed channel is connected to a reservoir containing aquatic organisms, including one of a tank, a pen, and a pond (Ueno translation, Figure 1).
Regarding claim 13, Ueno further discloses the first in-feed channel and the second in-feed channel are combined within the concentration control chamber (Ueno translation, Figure 1).
Regarding claim 14, Ueno further discloses a counter configured to send information to the control system on a performance of the grading process (Ueno translation, ¶0011).
Regarding claim 15, Ueno further discloses the control system is configured to calibrate the concentration control chamber based on information from the counter (Ueno translation, ¶0025).
Regarding claim 16, Ueno further discloses the counter comprises a flow-speed detecting means (Ueno translation, ¶0015).
Regarding claim 17, Ueno further discloses the counter is a multi-channel counter receiving graded aquatic organisms from the grader (Ueno translation, ¶0017).
Regarding claim 18, Ueno further discloses the counter comprises image means to determine a number and size of aquatic organisms passing through each channel of the counter (Ueno translation, ¶0021).
Regarding claim 19, Ueno further discloses the control system is configured to adjust the settings for the concentration control chamber through a feed-back loop between the counter and the concentration control chamber based on measurements from the counter, wherein the control system is configured to calculate optimal settings of the concentration control chamber based on data stored in a database and to send updated settings parameters to the concentration control chamber during the grading process (Ueno translation, ¶0031).
Regarding claim 20, Ueno discloses a device for grading aquatic organisms, the device comprising: a first in-feed channel (2) for a flow of aquatic organisms in a fluid, the first in-feed channel including a sensor ( Ueno’s sensor 9 is connected to and provides feedback to first feed-in channel 2) (Ueno, ¶0031) and for detecting a density of aquatic organisms; a second in-feed channel (2) for a flow of fluid; a concentration control chamber (1), the concentration control chamber including a lever (6); a grader comprising a plurality of adjustable slits (Ueno translation, ¶0016); a counter (Ueno translation, ¶0029); and a control system, wherein the control system is designed to: regulate, with the lever, a ratio of flow from the first in-feed channel and the second in-feed channel to the grader in response to the density of aquatic organisms detected by the sensor, and adjust a slit setting of the grader based on information from the counter. (Ueno translation, ¶0031, 0019, 0013).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno JP 2001045905 in view of Gwyther US 3,096,600.
Regarding claim 1, Ueno discloses a device for grading aquatic organisms, the device comprising: a pump (14); a grader comprising a plurality of adjustable slits (Ueno translation, ¶0016); a receptacle (5) for receiving aquatic organisms from the grader; a counter (Ueno translation, ¶0029); and a control system, wherein the control system is designed to adjust a slit setting of the grader based on information from the counter (Ueno translation, ¶0031, 0019, 0013). Not disclosed are two receptacles. Gwyther teaches two receptacles (55, 75) that receive aquatic organisms from a grader. It would have been obvious to one of ordinary skill in a the art at the time of the invention to modify the device of Ueno so that it comprised two receptacles, as taught by Gwyther, as to provide different receptacles to sort different categories of fish.
Regarding claim 3, Ueno in view of Gwyther further discloses the control system is configured to adjust the settings of one or more individual components of the grader to grade aquatic organisms according to pre-determined criteria, the criteria being selected from size, shape, weight or number (Ueno translation, ¶0031).
Regarding claim 4, Ueno in view of Gwyther further discloses the pump controlling a speed of fluid flow into the grader and counter (Ueno translation, ¶0025).
Regarding claim 5, Ueno in view of Gwyther further discloses the grader further comprises an out-feed lane (Ueno, Figures 1 and 2) feeding the aquatic organisms from the counter to the two or more receptacles, including one or more of a tank, a pen, a pond, a transport vehicle and a ship.
Regarding claim 6, Ueno in view of Gwyther further discloses the control system being configured to adjust the settings of one or more individual components of the grader through feed-back loops between the counter and the one or more individual components based on measurements from the counter, wherein the control system is configured to calculate optimal settings of the one or more individual components based on data stored in a database (Ueno translation, ¶0031).
Regarding claim 7, Ueno in view of Gwyther further discloses the counter being configured to send information to the control system on a performance of the grading process, wherein the control system is configured to compare the information from the counter to data stored in a database and is designed to adjust the slit setting of the grader, during the grading process (Ueno translation, ¶0019, 0031).
Regarding claim 9, Ueno in view of Gwyther further discloses the control system being configured to adjust settings for the grader through a feed-back loop between the counter and the grader, based on information on size distribution of the aquatic organisms measured by the counter, wherein the control system is configured to calculate optimal settings of the grader based on data stored in a database and to send updated settings parameters to the grader during the grading process (Ueno translation, ¶0019, 0031).
Regarding claim 10, Ueno in view of Gwyther further discloses an application on a computer or a handheld computing device configured to allow a user to make manual changes to the settings of one or more individual components of the grader (Ueno translation, ¶0015).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642